January 25, 1919. The opinion of the Court was delivered by
The following statement appears in the argument of the appellant's attorneys:
"Owing to the fact that there is little difference between the testimony, at the first trial and the second, we and our colleagues have thought it well to relieve the Court from reading the testimony anew; and to state to the Court that the decision in the first case (106 S.C. 133 [90 S.E. 526]) together with the statement in the case and exceptions herein, correctly set forth the substance of the testimony necessary for the consideration of this appeal."
In discussing the exceptions, the appellant's attorneys say:
"The jury was given a broad correct rule as to the measure of damages, but they were also given an inconsistent and incorrect rule. We cannot say which they followed."
The charge, which was 17 pages in length, must be considered in its entirety. In a charge of such length, it is not surprising if expressions were used, which, standing alone, might be regarded as erroneous. This action was commenced in 1913, and there should be an end of litigation, unless there was prejudicial error. *Page 366 
None of the exceptions can be sustained, for, even conceding that there was error in the particulars therein specified, it has not been made to appear that it was prejudicial.
Affirmed.
MESSRS. JUSTICES WATTS and GAGE concur.